Exhibit 10.1

 

FOURTEENTH AMENDMENT TO
GENERAL CREDIT AND SECURITY AGREEMENT

 

THIS AGREEMENT, dated and effective as of July 1, 2004, between SPECTRUM
Commercial Services Company, a Minnesota Corporation, having its mailing address
and principal place of business at Two Appletree Square, Suite 415, Bloomington,
Minnesota 55425 (herein called “Lender” or “SCS”), and Appliance Recycling
Centers of America, Inc., a Minnesota corporation, having the mailing address
and principal place of business at 7400 Excelsior Boulevard, Minneapolis, MN
55426, (herein called “Borrower”), amends that certain General Credit and
Security Agreement dated August 30, 1996, (“Credit Agreement”) as amended. Where
the provisions of this Agreement conflict with the Credit Agreement, the intent
of this Agreement shall control.

 

1.               The definition of “Maturity Date” appearing in Paragraph 2 is
amended in its entirety to read as follows:

“Maturity Date” shall mean December 31, 2004, provided, however, that the then
current Maturity Date shall be extended by succeeding periods of 12 calendar
months without notice to or action by either Borrower or Lender, provided
further however, that such extension shall not occur if: (i) Lender has notified
Borrower of an Event of Default that has occurred and is continuing, or (ii)
this Agreement has previously terminated as provided in the paragraph entitled
“Termination”, or (iii) Lender has, in its sole and absolute discretion,
demanded payment of amounts owed hereunder, or (iv) Borrower or Lender have
notified the other of the intention not to renew at least sixty days prior to
the then current Maturity Date and thereafter no extension shall occur.

 

2.               The Line Maintenance Fee referred to in paragraph 17 (i) shall
be pro-rated for this partial year extension making it one-third of the 1/2% per
annum of the Maximum Principal Amount already in force, effective as of the next
anniversary date of the Credit Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM COMMERCIAL SERVICES
COMPANY

APPLIANCE RECYCLING CENTERS
OF AMERICA, INC.

 

 

 

 

By

/s/ Steven Lowenthal

 

By

/s/ Jack Cameron

 

Steven I. Lowenthal, Co-CEO

 

 

Its

President

 

 

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT

(Fourteenth Amendment)

 

The undersigned (collectively the “Guarantor”) has entered into certain
Guaranties of various dates (collectively the “Guaranty;” capitalized terms not
otherwise defined herein being used herein as therein defined), pursuant to
which each Guarantor has guarantied the payment and performance of certain
Indebtedness of Appliance Recycling Centers of America, Inc., a Minnesota
corporation (“Borrower”) to SPECTRUM Commercial Services Company, a Minnesota
corporation, (“SCS”), which Indebtedness includes, without limitation, all
obligations of Borrower under that certain Revolving Note dated as of August 30,
1996 between the Borrower and SCS as subsequently amended and/or restated (as so
amended the “Original Loan Agreement”).

 

Each Guarantor hereby acknowledges that it has received a copy of: (a) the
Fourteenth Amendment as well as all previous amendments to General Credit and
Security Agreement dated as of the date hereof (the “Loan Agreement”) between
the Borrower and SCS amending and restating the Original Loan Agreement;

 

Each Guarantor hereby:

(a) agrees and acknowledges that the Guaranty applicable to each Guarantor shall
be of an UNLIMITED AMOUNT, including without limitation all of Lender’s fees,
costs, expenses and attorneys’ fees incurred in enforcing the Guarantee; and

 

(b) confirms that:

(i)                                     by the Guaranty, the Guarantor continues
to guarantee the full payment and performance of all of the Indebtedness owed to
SCS, including, without limitation, all obligations of Borrower under the
Original Loan Agreement as amended and restated by the Loan Agreement; and

 

(ii)                                  with respect to each corporate Guarantor,
by such Guarantor’s Subsidiary Security Agreement, such Guarantor continues to
grant, and hereby does grant, a security interest in all of their respective
property and assets as well as the “Collateral” described in such Guarantor’s
Subsidiary Security Agreement, to secure the payment and performance of the
“obligations” described therein; and

 

(iii)                               the Guaranty remains in full force and
effect, enforceable against the Guarantor in accordance with its terms.

 

Dated: July 1, 2004

 

 

 

 

 

ARCA-MARYLAND, INC.

 

 

 

 

 

By

/s/ Jack Cameron

 

 

 

   Its

President

 

 

 

 

 

 

APPLIANCE RECYCLING CENTERS
OF AMERICA-CALIFORNIA, INC.

 

ARCA OF ST. LOUIS, INC.

By

/s/ Jack Cameron

 

 

By

/s/ Jack Cameron

 

  Its

President

 

 

  Its

President

 

 

--------------------------------------------------------------------------------


 

NINTH AMENDED AND RESTATED REVOLVING NOTE

 

$10,000,000.00

 

July 1, 2004

 

 

Bloomington, Minnesota

 

FOR VALUE RECEIVED, the undersigned, Appliance Recycling Centers of America,
Inc. promises to pay to the order of SPECTRUM COMMERCIAL SERVICES COMPANY, a
Minnesota corporation, (the “Lender”) at its office in Bloomington, Minnesota,
or at such other place as any present or future holder of this Note may
designate from time to time, the principal sum of (i) Ten Million and 00/100
Dollars ($10,000,000.00), or (ii) the aggregate unpaid principal amount of all
advances and/or extensions of credit made by the Lender to the undersigned
pursuant to this Note as shown in the records of any present or future holder of
this Note, whichever is less, plus interest thereon from the date of each
advance in whole or in part included in such amount until this Note is fully
paid. Interest shall be computed on the basis of the actual number of days
elapsed and a 360- day year, at an annual rate equal to One percent (1 %) per
annum in excess of the Prime Rate of Wells Fargo Bank Minnesota, NA, and that
shall change when and as said Prime Rate shall change; provided, however, that
(i) in no event shall the interest rate in effect hereunder at any time be less
than 5.5% per annum; and (ii) interest payable hereunder with respect to each
calendar month shall not be less than $37,500 regardless of the amount of loans,
advances or other credit extensions that actually may have been outstanding
during the month.. Interest is due and payable on the first day of each month
and at maturity. The term “Prime Rate” means the rate established by Wells Fargo
Bank Minnesota, NA in its sole discretion from time to time as its Prime or Base
Rate, and the undersigned acknowledges that Wells Fargo Bank and/or Lender may
lend to its customers at rates that are at, above or below the Prime Rate.
Notwithstanding the foregoing, after an Event of Default, this Note shall bear
interest until fully paid at 5% per annum in excess of the rate otherwise then
in effect, which rate shall continue to vary based on further changes in the
Prime Rate; provided, however, that after an Event of Default, (i) in no event
shall the interest rate in effect hereunder at any time be less than 10.0% per
annum; and (ii) interest payable hereunder with respect to each calendar month
shall not be less than $62,500 regardless of the amount of loans, advances or
other credit extensions that actually may have been outstanding during the
month. The undersigned also shall pay the holder of this Note a late fee equal
to 10% of any payment under this Note that is more than 10 days past due.

 

All interest, principal, and any other amounts owing hereunder are due on
December 31, 2004 or earlier UPON DEMAND by Lender or any holder hereof, and
Lender specifically reserves the absolute right to demand payment of all such
amounts at any time, with or without advance notice, for any reason or no reason
whatsoever. Lender’s right to make such demand is not exclusive and Lender may
coincidentally or separately from such demand make further demand for payment
pursuant to the terms hereof (including but not limited to upon the occurrence
of an Event of Default), and further, amounts may become due hereunder without a
demand by Lender.

 

All or any part of the unpaid balance of this Note may be prepaid at any time,
provided however, that if Borrower provide Lender with 60 days advance notice
thereof. At the option of the then holder of this Note, any payment under this
Note may be applied first to the payment of other charges, fees and expenses
under this Note and any other agreement or writing in connection with this Note,
second to the payment of interest accrued through the date of payment, and third
to the payment of principal. Amounts may be advanced and readvanced under this
Note at the Lender’s sole and absolute discretion, provided the principal
balance outstanding shall not exceed the amount first above written. Neither the
Lender nor any other person has any obligation to make any advance or readvance
under this Note.

 

--------------------------------------------------------------------------------


 

The occurrence of any of the following events shall constitute an Event of
Default under this Note: (i) any default in the payment of this Note; or (ii)
any other default under the terms of any now existing or hereafter arising debt,
obligation or liability of any maker, endorser, guarantor or surety of this Note
or any other person providing security for this Note or for any guaranty of this
Note, including, but not limited to, that certain General Credit and Security
Agreement dated August 30, 1996 as it may have been subsequently amended and/or
restated; or (iii) the insolvency (other than the insolvency of the
undersigned), death dissolution, liquidation, merger or consolidation of any
such maker, endorser, guarantor, surety or other person; or (iv) any appointment
of a receiver, trustee or similar officer of any property of any such maker,.
endorser, guarantor, surety or other person; or (v) any assignment for the
benefit of creditors of any such maker, endorser, guarantor, surety or other
person; or (vi) any commencement of any proceeding under any bankruptcy,
insolvency, dissolution, liquidation or similar law by or against any such
maker, endorser, guarantor, surety or other person, provided however, that if
such a proceeding is commenced against the maker hereof or any Guarantor on an
involuntary basis, then only if such action is not dismissed within 60 days of
first being filed; or (vii) the sale, lease or other disposition (whether in one
transaction or in a series of transactions) to one or more persons of all or a
substantial part of the assets of any such maker, endorser, guarantor, surety or
other person; or (viii) any such maker, endorser, guarantor, surety or other
person takes any action to revoke or terminate any agreement, liability or
security in favor of the Lender; or (ix) the entry of any judgment or other
order for the payment of money in the amount of $10,000.00 or more against any
such maker, endorser, guarantor, surety or other person which judgment or order
is not discharged or stayed in a manner acceptable to the then holder of this
Note within 10 days after such entry; or (x) the issuance or levy of any writ,
warrant, attachment, garnishment, execution or other process against any
property of any such maker, endorser, guarantor, surety or other person; or (xi)
the attachment of any tax lien to any property of any such maker, endorser,
guarantor, surety or other person which is other than for taxes or assessments
not yet due and payable; or (xii) any statement, representation or warranty made
by any such maker, endorser, guarantor, surety or other person (or any
representative of any such maker, endorser, guarantor, surety or other person)
to any present or future holder of this Note at any time shall be false,
incorrect or misleading in any material respect when made; or (xiii) there is a
material adverse change in the condition (financial or otherwise), business or
property of any such maker, endorser, guarantor, surety or other person. Upon
the occurrence of an Event of Default and at any time thereafter while an Event
of Default is continuing, the then holder of this Note may, at its option,
declare this Note to be immediately due and payable and thereupon this Note
shall become due and payable for the entire unpaid principal balance of this
Note plus accrued interest and other charges on this Note without any
presentment, demand, protest or other notice of any kind.

 

The undersigned: (i) waives demand, presentment, protest, notice of protest,
notice of dishonor and notice of nonpayment of this Note; (ii) agrees to
promptly provide all present and future holders of this Note from time to time
with financial statements of the undersigned and such other information
respecting the financial condition, business and property of the undersigned as
any such holder of this Note may reasonably request, in form and substance
acceptable to such holder of this Note; (iii) agrees that when or at any time
after this Note becomes due the then holder of this note may offset or charge
the full amount owing on this note against any account then maintained by the
undersigned with such holder of this Note without notice; (iv) agrees to pay on
demand all fees, costs and expenses of all present and future holders of this
Note in connection with this Note and any security and guaranties for this Note,
including but not limited to audit fees and expenses and reasonable attorneys’
fees and legal expenses, plus interest on such amounts at the rate set forth in
this Note; and (v) consents to the personal jurisdiction of the state and
federal courts located in the State of Minnesota in connection with any
controversy related in any way to this Note or any security

 

--------------------------------------------------------------------------------


 

of guaranty for this Note, waives any argument that venue in such forums is not
convenient, and agrees that any litigation initiated by the undersigned against
the Lender or any other present or future holder of this Note relating in any
way to this Note or any security or guaranty for this Note shall be venued (at
the sole option of Lender or the holder hereof) in either the District Court of
Dakota or Hennepin County, Minnesota, or the United States District Court,
District of Minnesota. Interest on any amount under this Note shall continue to
accrue, at the option of any present or future holder of this Note, until such
holder receives final payment of such amount in collected funds in form and
substance acceptable to such holder. The maker agrees that, if it brings any
action or proceeding arising out of or relating to this Agreement, it shall
bring such action or proceeding in the District Court of Hennepin County,
Minnesota.

 

No waiver of any right or remedy under this Note shall be valid unless in
writing executed by the holder of this Note, and any such waiver shall be
effective only in the specific instance and for the specific purpose given. All
rights and remedies of all present and future holders of this Note shall be
cumulative and may be exercised singly, concurrently or successively. The
undersigned, if more than one, shall be jointly and severally liable under this
Note, and the term “undersigned,” wherever used in this Note, shall mean the
undersigned or anyone or more of them. This Note shall bind the undersigned and
the successors and assigns of the undersigned. This Note shall be governed by
and construed in accordance with the laws of the State of Minnesota.

 

This Note amends and restates, but does not repay, that certain Eighth Amended
and Restated Revolving Note dated as of August 24, 2001 made by the undersigned
payable to the order of Lender in the original principal amount of
$10,000,000.00.

 

THE UNDERSIGNED REPRESENTS, CERTIFIES, WARRANTS AND AGREES THAT THE UNDERSIGNED
HAS READ ALL OF THIS NOTE AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS NOTE.
THE UNDERSIGNED ALSO AGREES THAT COMPLIANCE BY ANY PRESENT OR FUTURE HOLDER OF
THIS NOTE WITH THE EXPRESS PROVISIONS OF THIS NOTE SHALL CONSTITUTE GOOD FAITH
AND SHALL BE CONSIDERED REASONABLE FOR ALL PURPOSES.

 

 

APPLIANCE RECYCLING CENTERS

 

OF AMERICA, INC.

 

 

 

 

By

/s/ Edward R. Cameron

 

 

Edward R. Cameron, Chief Executive Officer

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF  Ramsey

)

 

On this 6th day of July, 2004, before me, a Notary Public within and for said
county, personally appeared Edward R. Cameron who being by me duly sworn did say
that he is the Chief Executive Officer of APPLIANCE RECYCLING CENTERS OF
AMERICA, INC. and that the foregoing instrument was signed on behalf of the
corporation by authority of its Board of Directors and that he acknowledged said
instrument to be the free act and deed of said corporation.

 

Notary Seal:

/s/ Sara L. Dammann

 

 

Notary Signature

 

--------------------------------------------------------------------------------